Case 1:11-cv-00691-LAK-RWL Document 2370-1 Filed 10/16/19 Page 1 of 12




         EXHIBIT 114
Case 1:11-cv-00691-LAK-RWL Document 2370-1 Filed 10/16/19 Page 2 of 12
                                                                         1
      DEPARTMENTAL DISCIPLINARY COMMITTEE
      FIRST JUDICIAL DEPARTMENT
      SUPREME COURT - APPELLATE DIVISION
      -------------------------------------x

      In the Matter of:                                   RP #2018.7008

           STEVEN DONZIGER

      -------------------------------------x

                                   61 Broadway
                                   New York, New York 10006
                                   Monday, September 16, 2019

      BEFORE:    JOHN HORAN, REFEREE

      APPEARANCES:

      For the Departmental Disciplinary Committee
      First Judicial Department:
               61 Broadway
               2nd Floor
               New York, New York 10006

           BY:   NAOMI GOLDSTEIN, ESQ.
                 GEORGE DAVIDSON, ESQ.

      For the Respondent:

           RICHARD FRIEDMAN, ESQ.
           MARTIN GARBUS, ESQ.
           AARON PAGE, ESQ.




                                  Carole Ludwig
                               Transcription Services
                           141 East Third Street #3E
                          New York, New York 10009
                             Phone: (212) 420-0771
                        Email: transcription420@aol.com
Case 1:11-cv-00691-LAK-RWL Document 2370-1 Filed 10/16/19 Page 3 of 12
                                                                         121
  1                     PAGE – CROSS (by Davidson)

 2               percent of any eventual recovery.

 3                     MR. DAVIDSON:      And when was that?

 4                     THE WITNESS:      I don’t have the exact date

 5               but it was about two years ago.

 6                     MR. DAVIDSON:      November of ’17 ring a bell?

 7                     THE WITNESS:      That would be about two years

 8               ago, yeah.

 9                     MR. DAVIDSON:      And did you enter into an

10               agreement with the FDA at that time to

11               represent them?       You said you had a retainer

12               with the FDA a couple of years ago.

13                     THE WITNESS:      Yeah, I mean the FDA has been

14               around since the beginning of the case. I mean

15               every time I go to Ecuador I’m meeting with my

16               clients, so yeah.

17                     MR. DAVIDSON:      I’m just trying to

18               understand when the retainer agreement was

19               entered into in relation to the .25 percent

20               interest?

21                     THE WITNESS:      Right, so that was an effort

22               to clarify arrangements and so forth. So I

23               think the same retainer agreement which

24               provided some degree of authorization also

25               provided that .25 percent both as an incentive
Case 1:11-cv-00691-LAK-RWL Document 2370-1 Filed 10/16/19 Page 4 of 12
                                                                         122
  1                     PAGE – CROSS (by Davidson)

 2               for future work and compensation for past work.

 3                      MR. DAVIDSON:     Mr. Donziger has at one

 4               point or another said that the nominal present

 5               value, or the nominal value with interest of

 6               the judgement is like $12 billion, would you

 7               agree with that?

 8                      THE WITNESS:     Well, yeah, that figure, you

 9               take the face value --

10                      MR. DAVIDSON:     The face value of that,

11               number of years interest and so --

12                      THE WITNESS:     Yeah, and then add interest

13               to it, for sure.

14                      MR. DAVIDSON:     Even if we take a little

15               haircut and call it $11 billion, .25 of a

16               percent doesn’t sound like very much, but were

17               that to come through you would get $27.5

18               million, is that right?

19                      THE WITNESS:     So in a context where every

20               penny of the Ecuadorian judgment is covered,

21               yes.

22                      MR. DAVIDSON:     And so to the extent that

23               any taint is removed from Mr. Donziger and it

24               becomes more likely that the judgement was

25               collected, that’s good for you?
Case 1:11-cv-00691-LAK-RWL Document 2370-1 Filed 10/16/19 Page 5 of 12
                                                                         133
  1                     PAGE – CROSS (by Davidson)

 2                     THE WITNESS:      Yes.

 3                     MR. DAVIDSON:      You were also involved in

 4               fundraising, assisting Mr. Donziger in

 5               fundraising?

 6                     THE WITNESS:      Yes, I assisted him, yes.

 7                     MR. DAVIDSON:      And for several instances of

 8               funding the investment by the funders went to

 9               the, first to the Canadian firm that’s handling

10               the enforcement proceeding there, is that

11               correct?

12                     THE WITNESS:      Yeah, I think it varied per

13               the terms of each, you know, fundraising deal.

14               But yeah, I mean a lot of the fundraising was

15               for the purpose of supporting this litigation

16               in Canada and paying this Canadian lawyer.

17                     MR. DAVIDSON:      Right. And in a number of

18               instances, monies from those investments came

19               back to Mr. Donziger?

20                     THE WITNESS:      Yeah, that’s my

21               understanding.

22                     MR. DAVIDSON:      In late 2017 or thereabouts,

23               there was a couple of fundraising investments

24               that were obtained where Mr. Lenczner was

25               effectively cut out and the money only went to
Case 1:11-cv-00691-LAK-RWL Document 2370-1 Filed 10/16/19 Page 6 of 12
                                                                         134
  1                      PAGE – CROSS (by Davidson)

 2               Mr. Donziger, do you recall that?

 3                     THE WITNESS:      So no, not really, there were

 4               five or six different investments. I mean I’m

 5               not sure what cut out means, they were, there

 6               was, I think what you’re referring to, right,

 7               is there was a role played by Mr. Lenczner and

 8               his firm in some deals and then not in others,

 9               and that’s true.

10                     MR. DAVIDSON:      There’s an email that you

11               wrote which talks about cutting out Mr.

12               Donziger, I think I got that word write, and

13               you said where we cut out Alan because, yeah.

14               Now at that time that Alan did not participate

15               in the fundraising, that no many went to

16               Canadian counsel, Canadian counsel still had

17               active litigation to enforce the judgment,

18               right?

19                     THE WITNESS:      They had, yes, I mean --

20                     MR. DAVIDSON:      And neither you nor Mr.

21               Donziger had any client in that litigation

22               because Mr. Donziger ceased to represent the 47

23               Lago Agrio plaintiffs a couple of years before

24               that?

25                     THE WITNESS:      No, that’s not quite
Case 1:11-cv-00691-LAK-RWL Document 2370-1 Filed 10/16/19 Page 7 of 12
                                                                         135
  1                     PAGE – CROSS (by Davidson)

 2               accurate.

 3                     MR. DAVIDSON:      Well straighten it out.

 4                     THE WITNESS:      Right, so the plaintiff side

 5               of an enforcement action is complicated by the

 6               fact that it’s a popular action in Ecuador. So

 7               while there were named plaintiffs, they were,

 8               their status of beneficiaries of the judgment

 9               was always somewhat unclear because they were

10               collective environmental claims, further

11               complicated by the fact that following the

12               Appellate Division, the Appellate decision in

13               Ecuador, they assigned, as directed by the

14               Court, the individuals assigned their interests

15               into a trust in Ecuador and the named

16               beneficiary of the trust is de Frente de

17               Defensa.     And all it is is in public documents.

18               And so, you know, and then there’s proceedings

19               in Canada that were initiated at one time and

20               different things have changed.

21                     So it’s not exactly clear.          Now there are

22               other issues related to who, you know, there

23               have been some contests regarding relationships

24               with clients in Ecuador and so it’s, my

25               understanding is that there are, you know,
Case 1:11-cv-00691-LAK-RWL Document 2370-1 Filed 10/16/19 Page 8 of 12
                                                                         136
  1                     PAGE – CROSS (by Davidson)

 2               there’s one group that would represent some

 3               plaintiffs, another group that would represent

 4               other plaintiffs. There’s also de Frente de

 5               Defensa that has a legitimate role in enforcing

 6               the judgment as the beneficiary under the tru st

 7               and so forth, has its own interest, so it’s

 8               fairly complicated.        But we certainly were very

 9               involved in that litigation, very, very

10               involved.

11                     MR. DAVIDSON:      Now isn’t it true that the

12               counsel for the 47 plaintiffs in Ecuador who

13               signed the retainer, (indiscernible) retainer

14               agreement, has called you, Mr. Donziger and Mr.

15               Johnson, not you, sorry, as running a scam by

16               selling these interests in the judgment?

17                     THE WITNESS:      So, yeah, not unlike a lot of

18               collective actions, there are rivalries and at

19               this point there’s an individual who has chosen

20               to, you know, advance his own interests and his

21               own control and he does so in part by attacking

22               Mr. Donziger --

23                     MR. DAVIDSON:      That’s funny, because that’s

24               the same thing they claim of Mr. Donziger, that

25               he’s advancing his own interests.
Case 1:11-cv-00691-LAK-RWL Document 2370-1 Filed 10/16/19 Page 9 of 12
                                                                         137
  1                     PAGE – CROSS (by Davidson)

 2                     THE WITNESS:      Yeah, it’s a, I mean it is

 3               what it is.

 4                     MR. DAVIDSON:      But at the time this money

 5               came in in these last two fundraising events,

 6               you had no litigation to fund and the money

 7               really supported Mr. Donziger for the most

 8               part, paid his mortgage.

 9                     THE WITNESS:      You know, I would certainly

10               disagree with that. I wish we were in a place

11               where we had no litigation to fund but there

12               was lots of litigation, there were lots of

13               demands on that money from all over the place.

14               I mean to the extent, there’s references to the

15               fact that the money no longer went to Mr.

16               Lenczner’s firm, you know, the early, my

17               understanding of it roughly is that the early

18               investments were to shore him up because that

19               was absolutely critical that that happened, and

20               the vast majority of the funds went to Mr.

21               Lenczner’s firm.       As he was paid up, as his

22               retainer was paid up and he was able to keep

23               working, then other priorities were addressed

24               with different fundraising agreements.

25                     MR. DAVIDSON:      The other priorities , seem
Case 1:11-cv-00691-LAK-RWL Document 2370-1 Filed 10/16/19 Page 10 of 12
                                                                          138
  1                     PAGE – CROSS (by Davidson)

  2               to be from the record, to pay Mr. Donziger’s

  3               mortgage and his child’s school tuition and

  4               things like that.

  5                    THE WITNESS:      Well he’s a paid attorney on

  6               the case, as well, yeah, so it was to pay his

  7               fees which he then chooses to, he then may

  8               choose to use his income to pay his mortgage

  9               and his child’s school fees. He certainly was

 10               entitled to fees under his own retainer

 11               agreement, as well.

 12                    THE REFEREE:      Mr. Davidson, which period

 13               are we in, is this collection period on the

 14               judgment?

 15                    MR. DAVIDSON:       Yeah, this is a period at

 16               the, let me just find my chronology here.               At

 17               the end of, this is in late ’17 we’re talking

 18               about.

 19                    THE REFEREE:      Okay.

 20                    MR. DAVIDSON:       In late ’17, this is after

 21               the Supreme Court had denied cert, it’s, in

 22               fact, after the motion to suspend in the

 23               Appellate Division. And at that time the

 24               actions, such as it was, litigation on behalf

 25               of people that live in Ecuador, was in Canada.
Case 1:11-cv-00691-LAK-RWL Document 2370-1 Filed 10/16/19 Page 11 of 12
                                                                          139
  1                     PAGE – CROSS (by Davidson)

  2               And there was no litigation in which Mr.

  3               Donziger, other than defending himself there is

  4               no litigation in which he was representing

  5               Ecuadorians when he might raise these other

  6               funds.

  7                    THE REFEREE:      Okay.

  8                    MR. DAVIDSON:       That’s my point and I think

  9               I made it.

 10                    THE REFEREE:      So he was raising money at

 11               the time basically for himself is what you’re

 12               saying.

 13                    MR. DAVIDSON:       That’s the point, yeah.

 14               Okay, I have no further questions at this time.

 15                    THE REFEREE:      Any redirect, Mr. Freidman?

 16   REDIRECT EXAMINATION

 17   BY MR. FREIDMAN:

 18                    MR. FREIDMAN:       Have you seen Mr. Donziger

 19               in your view do anything improper with the

 20               money that he’s raised?

 21                    THE REFEREE:      Well maybe you should

 22               rephrase that, what does that mean?

 23                    MR. FREIDMAN:       What did that mean?       I mean,

 24               what did we just hear, discovery for Chevron in

 25               the post judgment proceeding or we’re
Case 1:11-cv-00691-LAK-RWL Document 2370-1 Filed 10/16/19 Page 12 of 12
                                                                          221
  1

  2                          C E R T I F I C A T E

  3

  4               I, Carole Ludwig, certify that the foregoing

  5   transcript of proceedings in the State of New York,

  6   County of New York, was prepared using PC -based

  7   transcribing software and is a true an d accurate record

  8   of the proceedings.

  9

 10

 11

 12   Signature_______________________________
                ________________

 13

 14   Date:    September 20, 2019

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25
